 HOWMET CORPORATION121Howmet Corporation,AustenalMicrocast DivisionandUnited Steelworkers of America,AFL-CIO.Case 22-RC-3838April 30, 1968DECISION AND CERTIFICATION OF RESULTSOF ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNPursuantto a Stipulation for Certification UponConsent Election executed on November 3, 1967,an electionby secret ballot was conducted onNovember 30, 1967, under the direction and super-visionof the Regional Director for Region 22amongthe employees in the stipulated unit. At theconclusion of the balloting, the Regional Directorfurnished the parties with a tally of ballots whichshowed that, of approximately 891 eligible voters,814 cast valid ballots, of which 348 were cast for,and 466 castagainst,the Petitioner, and 29 werechallenged. Thereafter, the Petitioner filed timelyobjections to the election.The Regional Director investigated the objec-tions and on January 19, 1967, issued his Report onObjections, in which he found that the objectionsraised substantialand material issues affecting theelection resultsand recommended that the electionbe set aside and that a new election be held. TheEmployer filed timely exceptions to this report.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowersin connectionwith this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaningof the Act.2.The Petitioner is a labor organization claimingto representcertainemployees of the Employer.3.A question affecting commerce exists con-cerningthe representation of employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor the purposes of collective bargaining within themeaningof Section 9(b) of the Act:All productionand maintenanceemployeesemployed by the Employer at the Employer'spremisesinDover, New Jersey, excluding of-ficeclericalemployees,professionalem-ployees, labratory assistants, guards, and super-visors as defined in the Act.5.The Board has considered the Petitioner's ob-jections, the Regional Director's report and recom-mendation, and the Employer's exceptions thereto,and makes the following findings:During the preelection period the Employersought to influence its employees to vote againstunion representation. The campaign included thedistribution of pamphlets, newspaper clippings, car-toons, letters, and the making of speeches by theEmployer. It is this conduct, as well as allegedpromises of benefits and threats of reprisal made toemployees by supervisors, to which Petitioner ob-jects. In his Report on Objections, which foundmerit in the Petitioner's objections, the RegionalDirector found that the Employer's propagandawhen viewedin totowas keyed to threats that theEmployer would refuse to bargain in good faith,that it might bargain so as to decrease employeebenefits, and the only real result of the electionwould be a strike which would result in unfavorableconsequences for employees.On the basis of the foregoing, the RegionalDirector recommended that the objections besustained and the election set aside. He also recom-mended that in the event it be deemed that the Em-ployer's entire campaign, other than the allegedconversations with the supervisors, did not interferewith the conduct of the election, a hearing be heldto determine 'whether employees were threatenedas alleged.As appears from the Regional Director's Reportand also from the Union's objections, the Unionand the Regional Director, to support their conclu-sion as to improper preelection conduct, rely on theasserted overall impact of the Employer's campaignpropaganda.We have carefully examined all thecampaignmaterialattached to the RegionalDirector's Report.We are unable to agree witheither the Regional Director or our dissenting col-league that the Petitioner's objections have merit.It is undoubtedly true that the Employer wagedan aggressive campaign against selection by its em-ployeesof the Petitioner as their bargainingrepresentative.Thus, the Employer referred tostrikes in which Petitioner was involved and theiraccompaning effects, and also pointed to the factthat selection of a union would not automaticallyguarantee employees increased benefits. But a closeexamination of the Employer's literature disclosesno express or implied promise of benefit or threatof reprisal by the Employer.Essentially the Employer's propaganda was a re-minder that there can be disadvantages to union171 NLRB No. 18 122DECISIONSOF NATIONAL LABORRELATIONS BOARDrepresentation and that it would be wise for the em-ployees to give heed to the disadvantagesas well asthe advantagesinmakingtheir choice. And whilethe Employer did advert to strikesin this connec-tion, we do not think that the content of the cam-paign material and the manner ofitspresentationwas such as to indicate to employees that the Em-ployer would not honor its statutory obligation tomeet and bargain with the Union in good faithshould the Union win the election.In the circum-stances of this case, we are unable to say that theEmployer so tainted the electionatmosphere as topreclude the employees fromexercisinga free cho-ice on the question presented to them at the elec-tion.Finally,we do not agree with the RegionalDirector that a hearing is warranted to determinewhether the alleged statements by the supervisorsto employees constituted threats. Considering thecontent of the purportedstatementsalong with theadmission of the four employees involved that thealleged statements were made in a friendly at-mosphere, and only in response to their ownquestions, we are of the opinion that, even if made,the statements could not reasonably have beentaken asmanifestingeither threats of reprisalsbecauseof the employees' union support orpromises for withholding such support, and weretherefore not a sufficient ground for setting theelection aside.Accordingly, as we have overruled the objectionsand as the tally of ballots shows that Petitioner hasnot received a majority of the valid ballots cast, weshall certify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validvotes cast in Case 22-RC-3838 has not been castfor the United Steelworkers of America,AFL-CIO,and that said labor organization is not the exclusiverepresentative of the employees in the unit foundappropriate,within the meaning of Section 9(b) ofthe National Labor Relations Act, as amended.MEMBER BROWN,dissenting:Unlike my colleagues,Ifind that the Employer'scampaign literature and speech'contain implicitand clear threats of economic loss and created anatmophere of fear,all of which substantially tendedto interfere with the ability of the employees tomake a free and rational choice in the election. In' I deem it unnecessary to consider or rely on the alleged statements in-volvedin objections 3 and 8 However,Inote that they are similar in kindto those contained in the circulars and speech.YN.L R.B vVirginiaElectric & Power Co, 314 U S 469my opinion, a review of the applicable principlesand the statements here requires this conclusion.Of course, it is well settled that under Section8(c) an employer's statements are not violative ofSection 8(a)(1) of the Act, unless they containthreats of reprisal or promises of benefit. And it isequally well settled, through Board and court deci-sions, that somewhat similar protection has beenmade applicable in representation proceedings byvirtue of the constitutional protection of the rightof free speech.' But, it is also obvious that the ex-istence of constitutional or statutory protectiondoes not cloak all speech with immunity. A deci-sion in cases like the present one can be based onlyon consideration of the totality of the campaign.For, it is well accepted that although a single state-ment, taken alone, might be considered to be an ex-pression of views, argument, or opinion which isprotected by Section 8(c) or the First Amendment,itdoes not follow that a similar conclusion isrequiredwhen words and phrases, each lawfulwhen considered alone, are "united in such afashion as to yield an improper end product."3 In-deed, no better example of this principle exists thanin the Board's own action in the very recent case ofThomas Products,'where the Board stated:... the more the employer persists in referringto strikes and what they might entail-replace-ment, violence, unemployment, walking picketlines, unpaid bills-the more the employee islikely to believe that the employer has alreadydetermined to adopt an intransigent bargainingstance which will force employees to strike inorder to gain any benefits ....Power can persuade, and substantial powercan persuade substantially ....When com-ments such as these [demonstrating the em-ployer's ability to close down one or another ofthe company's several plants] are delivered bymen in position to affect permanently the livesof the listeners, they are not lightly received.There may have been no direct, unqualifiedthreats to close the plant. We believe that ex-pressions of a willingness to do so, if necessary,and prophecies that the necessity might wellarise, constitute coercion suffient to pollute theatmosphere of an election and to render theemployees incapable of making a free choice.The similarity of the conduct involved there andin the instant situation makes inexplicable to me'DanielConstructionCompany, Inc. v N.L.R B, 341 F.2d 805 (C.A 4),enfg.in relevant part145 NLRB 1397.'ThomasProducts Co. Divisionof ThomasIndustries,Inc,167 NLRB732. HOWMET CORPORATIONthe difference in the results reached in the twocases. Thus,here in the period of approximately 4weeks between the date of the signing of the stipu-lation for consent election on November 3 and theconduct of that election on November 30, the Em-ployer distributed 16 circulars,cartoons,and lettersand made a lengthy speech.The consistent themesthroughout the Employer's campaign were the in-evitability of strikes with accompanying violenceand loss of wages and resultant permanent plantclosings; the futility of selecting a union;and theneed to reject the Union in order for the Employerto continue granting improved wages and benefits.Implicit in all the statements,although carefullyphrased,was the basic theme that the Employerwas resolved to be more generous to the employeeswithout the Union and would require cancellationor cutbacks in existing benefits if the Union weredesignated.123Every one of the 16 circulars and the speechdealt with the likelihood of strikes,some containingfrequent and extensive discussions of the inevita-bility of such action in order to secure an agree-ment,the probability of threats and violence, andthe possibility of a cessation of business;almost allof them emphasized that security was in the handsof the Employer and that the Union would causeloss of earnings and benefits.This Employer'scampaign overburdened as itwas by constant repetition of its message of strikes,loss,dire economic consequences,violence, anddeprivation,so far exceeded any reasoned discus-sion of the pros and cons of unionism that its in-evitable result was to create an atmosphere of fearand confusion that made impossible the holding ofa free election.'For the above reasons,Iwould set the electionaside and order a new one.'Thomas Products Co.DivisionofThomasIndustries,Inc., supra,Storkline Corporation,142 NLRB 875. Cf.Sewell Manufacturing Company,138 NLRB 66.